Citation Nr: 1719485	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than post traumatic stress disorder (PTSD), to include schizoaffective disorder.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 based on hospital treatment in excess of 21 days for psychiatric disorder.

3.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based on convalescence for psychiatric disorder.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow
INTRODUCTION

The Veteran served on active duty from February 1976 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During remand status, the Veteran appointed a new representative in this appeal as indicated above.  See Third Party Correspondence (October 2016); VA Form 21-22a (October 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The record shows that the Veteran seeks a video conference hearing in this appeal before a Veterans Law Judge.  See VA Form 9 (January 2017).  Therefore, remand is necessary.  38 C.F.R. § 20.700 (A hearing on appeal will be granted if the claimant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge in accordance with applicable procedures.  The Veteran and his attorney must be provided with notice as to the time and place to report for the scheduled hearing.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


